Title: To Benjamin Franklin from S. & J.-H. Delap, 6 March 1779
From: Delap, Jean-Hans; Delap, Samuel
To: Franklin, Benjamin


Sir
Bordeaux 6th March 1779
Messrs. La Veuve Mathurin Comic & Mn. fils of Morlaix advise us that our Privateer the Marchioness de la Fayette Commanded by P: Barry under American Colours had sent into their port a small Brig laden with Fish & Oil the Sale of which was stoped by the Judge of the Amiralty untill she was deemd a Legal Prize by you & the Conceil des Prizes; she is an English Vessell that was taken by a French Privateer, retaken by a Jersey Man & afterwards recaptur’d by Captn. Barry, therefore dont Immagine that we shall meet any difficulty in getting her Condemned, but as fish is a Perishable article & this the Season for placing same to advantage, we have to request your giving your decision on this affair as soon as will be convenient & with out Loss of time, as delay will not only prejudice the Sale of this Cargo but also make the greater part thereof prove a total Loss. We take this opportunity of Rendering you an offer of our best Services at this Port & are with the greatest respect—sir Your most obedt, & most devoted humle. Servants—
S & J H. Delap
The Honourable Benjamin Franklin
 
Addressed: To / The Honourable Benjamin Franklin / Plenipotentiary to the United States / of America. / at the Court of / Versails
Notation: Delap. Bordeaux 6. mars 1779.
